Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
             Non-Final Rejection 

 The Status of Claims:
Claims 8, 21-29 are pending. 
Claims 27 and  29 are rejected. 
Claims 8, 21-26, and 28 are allowed. 


DETAILED ACTION
1. 	Claims 8, 21-29 are under consideration in this Office Action.
 					       Priority 
2.	It is noted that this application is  a division of 16/246,113 01/11/2019 (US 10906882) which is a continuation of PCT/CN2017/092227(07/07/2017),which claims a foreign priority  ,China 201610548580.7(07/13/2016). 	 

    Drawings
3.      None.
   
        IDS
4.       The IDS filed on 1/5/2021 are reviewed by the examiner. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In Claim 27, the limitation “ selected from a C1-C12 linear 1- to -4-valent alkyl group alkyl group,,,,      or      
    PNG
    media_image1.png
    133
    185
    media_image1.png
    Greyscale
“ is recited. This is vague and indefinite because the Markush expression would require a close ended “and “instead of an open ended “ or “.

In Claim 27, the symbol “               
                *
                "
                 
                .
                 
            
        is recited, This is vague because the claim does not define what the meaning for the symbol.  The examiner recommends to put its meaning.in the claim. 

In claim 27, the variables “x”, “y”,and “z” are  recited. These expressions are vague and indefinite because the claim does not define what the meaning for each of the variables is. The examiner recommends to put the definition for each of the variables “x”, “y”, and “z”.in the claim. 

In claim 29, the limitation “the production method comprises performing a reaction between a polyfunctional oxetane-based compound represented by formula (I) and epichlorohydrin to obtain” is recited. This expression  is vague because the claim does not describe what the reaction conditions are for the claimed process. This description can be interpreted as any reaction conditions, such as a temperature , a  pressure , and any catalyst could be resulted in  the final formula (IV). The examiner recommends to put the specific reaction conditions for the claimed method.

.The Close Prior Art 

 The close prior art to the current invention is Kawakami et al (JP2005-320491) discloses the following compounds:

    PNG
    media_image2.png
    107
    446
    media_image2.png
    Greyscale

However, this compound is different from the claimed compound with respect to the presence of an epoxide group and the absence of a hydroxide group. . Therefore, it would not be obvious over the claimed invention.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        8/16/2022